Citation Nr: 1604827	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  13-29 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP), to include as due to exposure to herbicides and/or as secondary to service-connected diabetes mellitus and peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1967 to November 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the Veteran initially requested a videoconference hearing before the Board' however, he later withdrew that request in November 2015.

The Board has bifurcated the claim for service connection for peripheral neuropathy of the upper and lower extremities, to include CIDP, into separate issues.  The Board has received adequate medical opinions from the Veteran's treating private doctors stating that the Veteran has two separate and distinct forms of neuropathy.  Therefore, the Board finds that bifurcating the claim is the most proper way of handling the Veteran's appeal.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record); see also Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces). 

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
FINDINGS OF FACT

1.  The Veteran's peripheral neuropathy of the upper extremities was caused by his service-connected diabetes mellitus.

2.  The Veteran's peripheral neuropathy of the lower extremities was caused by his service-connected diabetes mellitus.

3.  The Veteran's CIDP has been aggravated by his service-connected diabetes mellitus and peripheral neuropathy.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

2.  Peripheral neuropathy of the lower extremities is proximately due to or the result of the Veteran's service-connected diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).

3.  CIDP is proximately due to, the result of, or aggravated by the Veteran's service-connected disability peripheral neuropathy and diabetes mellitus.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran has claimed that he currently has peripheral neuropathy that is due to his exposure to herbicides while serving in Vietnam.  He has also claimed that, in addition to his CIDP, his service-connected diabetes mellitus has caused superimposed peripheral neuropathy.

The Veteran's service treatment records do not document any treatment for or a diagnosis of peripheral neuropathy or CIDP.  

The Veteran's private medical records from Dr. F.P. first show treatment for peripheral neuropathy of an uncertain etiology in May 1997.  The Veteran was diagnosed with CIDP around that time period and later began treatment with intravenous immunoglobulin.  In November 2006, Dr. F.P. told the Veteran to lose weight and lower his fasting blood sugar to avoid any additional peripheral neuropathy superimposed on his CIDP.  At an appointment in January 2007, Dr. F.P. noted that the Veteran's worsening symptoms likely represented a widespread process and that his CIDP had likely worsened.

In November 2009, the Veteran underwent a VA examination for his now service-connected diabetes mellitus.  That examiner reported a diagnosis of CIDP, but opined that, although the etiology of the disorder was unknown, it was not caused by diabetes mellitus.  No rationale was provided in support of this opinion.

In July 2010, the Veteran's private doctor, Dr. F.P., submitted a medical opinion in support of the Veteran's claim.  In that letter, he noted that the Veteran had progressive, long-standing symptoms of peripheral neuropathy.  He opined that, after an evaluation of the Veteran and review of his medical history, his peripheral neuropathy was more likely than not caused by his exposure to herbicides in Vietnam and/or his diabetes mellitus.  He further opined that the peripheral neuropathy was being aggravated by the diabetes mellitus.  No further rationale was provided in support of these opinions.

The Veteran also submitted a medical opinion from his private doctor, Dr. L.H.-W., dated in August 2010.  In that statement, Dr. L.H.-W. opined that the Veteran had widespread demyelinating polyneuropathy in the setting of diabetes mellitus and exposure to herbicides while in Vietnam.  However, no rationale was provided.

In November 2010, the Veteran was afforded a VA examination in connection with his claim.  At that examination, the examiner diagnosed the Veteran with CIDP.  He opined that, while diabetes mellitus can cause peripheral neuropathy, the extent to which the Veteran's diabetes mellitus worsened his peripheral neuropathy was unknown.  Therefore, he could not provide an opinion without resort to mere speculation.  He also stated that he knew of no references that diabetes mellitus could aggravate CIDP.  As such, he opined that the Veteran's diabetes mellitus did not cause his CIDP.  Finally, he opined that both diabetes mellitus and CIDP could cause peripheral neuropathy.  Thus, the question as to what extent the neuropathy of the diabetes affected the neuropathy of the CIDP, could not be resolved without resort to mere speculation.  The Board finds that this opinion to be inadequate given its speculative nature.

The Veteran also submitted a second letter from his private doctor, Dr. F.P., dated in February 2011.  In that letter, Dr. F.P. explained that the Veteran had two different types of peripheral neuropathy - neuropathy caused by his diabetes mellitus and his CIDP.  He provided a detailed discussion of the Veteran's diagnosis of diabetes mellitus and the impact that the diagnosis had on his neuropathy.  He noted that, after the diabetes diagnosis, the Veteran's neuropathy accelerated rapidly and stopped responding to treatment, which had previously been successful.  Dr. F.P. noted that several possibilities had been considered for such changes to the Veteran's condition; however, he ultimately opined that the accelerating progression of the neuropathy was due to the addition of a progressive diabetic peripheral neuropathy to the Veteran's initial CIDP disorder.  He further stated that having two types of neuropathy instead of one causes such a progression.  Dr. F.P. opined that the Veteran clearly had superimposed diabetic neuropathy that was more likely than not caused by Agent Orange exposure and that this additive neuropathy caused the acceleration and worsening of the CIDP condition.  He concluded that the Veteran's diabetic neuropathy was resulting in 30 percent of his total peripheral neuropathy disability and was also the cause of the acceleration in his rate of progression.  

In addition, the Veteran submitted a second letter from Dr. L. H.-W., dated in August 2013.  In that letter, Dr. L. H.-W. noted that the Veteran had had a difficult course with his CIDP, which was progressive despite multiple therapies.  She noted that this was quite unusual.  She reported that the Veteran had underwent nerve studies in July 2012, which had revealed electrodiagnosis evidence for a severe sensory and motor polyneuropathy with mixed features of axon loss and demyelination.  She opined that the axon loss pattern was seen in diabetic polyneuropathy and was a separate entity from CIDP.  Dr. L. H.-W. opined that the two disorders together most certainly caused of the Veteran's more difficult treatment course and worse prognosis.  She further stated that it was most likely that the Veteran's diabetic peripheral neuropathy was secondary to Agent Orange exposure and that such neuropathy had caused treatment difficulties and the progression of his underlying CIDP.

Upon review of the evidence, the Board finds that the November 2009 and November 2010 VA examinations have limited probative value in this case, as neither examiner adequately supported their opinions with rationale.  On the other hand, Dr. F.P. and Dr. L. H.-W. provided medical opinions that were supported by detailed discussions of the Veteran's medical history, the Veteran's specific types of neuropathy, his course of treatment, and the nerve studies conducted while treating the Veteran.  As such, the Board finds that the February 2011 and August 2013 medical opinions are more probative evidence in this case.  Accordingly, the Board concludes that service connection for peripheral neuropathy of the lower extremities and upper extremities and for CIDP is warranted.   
  
   
ORDER

Subject to the law and regulations governing the payment of monetary benefits, service connection for peripheral neuropathy of the lower extremities is granted.

Subject to the law and regulations governing the payment of monetary benefits, service connection for peripheral neuropathy of the upper extremities is granted.

Subject to the law and regulations governing the payment of monetary benefits, service connection for chronic inflammatory demyelinating polyneuropathy is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


